Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 1 of 33 PageID #: 343




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

                                            No. 1:18-cv-04253
 AH KIT TOO, Individually and on behalf
 of all others similarly situated,
                                            CONSOLIDATED AMENDED CLASS
              Plaintiff,                    ACTION COMPLAINT FOR
                                            VIOLATION OF THE FEDERAL
       vs.                                  SECURITIES LAWS
 ROCKWELL MEDICAL, INC.,
 ROBERT L. CHIOINI, and THOMAS E.           JURY TRIAL DEMANDED
 KLEMA,

              Defendants.
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 2 of 33 PageID #: 344



                                                  TABLE OF CONTENTS

 I.      INTRODUCTION .............................................................................................................. 1
 II.     JURISDICTION AND VENUE ......................................................................................... 3
 III.    PARTIES ............................................................................................................................ 4
 IV.     SUBSTANTIVE ALLEGATIONS .................................................................................... 5
         A.         Background ............................................................................................................. 5
         B.         Defendant Chioini Systematically Kept Key Information about Rockwell to
                    Himself and a Few Loyalists, Leaving Rockwell with Inadequate Disclosure
                    Controls at All Relevant Times............................................................................... 7
         C.         Rockwell’s Attempted Launch of Triferic in September 2015 Failed Because It
                    Had Not Obtained Separate CMS Reimbursement for Triferic .............................. 8
         D.         Rockwell Repeatedly Assured Investors that It Was Likely to Obtain Separate
                    CMS Reimbursement for Triferic ........................................................................... 9
         E.         In March 2018, Rockwell CEO Chioini Learned that CMS Would Not Provide
                    Separate Reimbursement for Triferic, but Misled Investors About This
                    Development ......................................................................................................... 10
         F.         When Rockwell Informed Investors that It Was Investigating the Company’s
                    Disclosures Regarding the Status of CMS’s Determination of Separate
                    Reimbursement Status for Triferic, Rockwell’s Stock Price Fell ......................... 13
         G.         After the Independent Directors of the Board Conducted an Investigation of
                    Rockwell and Its Management, the Company Fired Defendants Chioini and
                    Klema .................................................................................................................... 13
         H.         When Investors Learned that CMS Had Denied Separate Reimbursement for
                    Triferic, Rockwell’s Stock Price Collapsed Again ............................................... 15
 V.      DEFENDANTS’ FALSE AND MISLEADING STATEMENTS ................................... 16
 VI.     ADDITIONAL SCIENTER ALLEGATIONS ................................................................. 19
 VII.    CLASS ACTION ALLEGATIONS ................................................................................. 22
 VIII.   COUNT ONE.................................................................................................................... 25
         Violation of Section 10(b) of The Exchange Act and Rule 10b-5 Promulgated
         Thereunder Against All Defendants ................................................................................. 25
 IX.     COUNT TWO ................................................................................................................... 27
         Violation of Section 20(a) of The Exchange Act Against the Individual Defendants..... 27
 X.      PRAYER FOR RELIEF ................................................................................................... 28
 XI.     JURY TRIAL DEMANDED ............................................................................................ 29




                                                                      i
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 3 of 33 PageID #: 345



         Lead Plaintiffs Robert Spock and Duck Pond Partners LP (collectively, “Plaintiffs”),

 individually and on behalf of all other persons similarly situated, by their undersigned attorneys,

 for their complaint against Rockwell Medical, Inc. (“Rockwell” or the “Company”), Robert L.

 Chioini and Thomas E. Klema (collectively, “Defendants”), allege the following based upon

 personal knowledge as to themselves and their own acts, and information and belief as to all

 other matters, based upon, inter alia, the investigation conducted by and through their attorneys,

 which included, among other things, a review of the Defendants’ public documents, conference

 calls and announcements made by Defendants, United States Securities and Exchange

 Commission (“SEC”) filings, wire and press releases published by and regarding Rockwell,

 analysts’ reports and advisories about the Company, consultation with experts, and information

 readily obtainable on the Internet. Plaintiffs believe that substantial evidentiary support will

 exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                       I.    INTRODUCTION

         1.     This is a federal securities class action (the “Action”) on behalf of a class (the

 “Class”) of investors who purchased or otherwise acquired Rockwell securities between

 November 8, 2017 through June 26, 2018, both dates inclusive (the “Class Period”), seeking to

 recover damages caused by Defendants’ violations of the federal securities laws and to pursue

 remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

 Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top

 officers.

         2.     Rockwell operates as an integrated biopharmaceutical company targeting end-

 stage renal and chronic kidney diseases in the United States and internationally. The Company’s

 lead branded drug is Triferic, an iron maintenance therapy that replaces the iron lost by patients

 during hemodialysis treatment.


                                                   1
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 4 of 33 PageID #: 346



        3.      For most of its history, Rockwell has been run de facto by a single individual, the

 founder, Defendant Robert L. Chioini (“Chioini”). Chioini, who was terminated during the Class

 Period, designed Rockwell such that critical information about the Company was often known

 only by him. He also designed the Company such that no effective checks on the Company’s

 disclosures existed. Chioini divided the Company into informational and operational silos, and

 withheld critical information about the Company from certain members of the board and the

 Company’s auditors.

        4.      Beginning in late 2015, Rockwell began to seek to have the Centers for Medicare

 & Medicaid Services (“CMS”) (part of the Department of Health and Human Services),

 reimburse dialysis providers separately for their use of Triferic, rather than having CMS

 reimburse the providers for Triferic as part of a bundled payment for all goods and services

 provided in a standard dialysis treatment. Obtaining such separate reimbursement from CMS for

 this drug was critical to Rockwell’s success—without such separate reimbursement, dialysis

 providers had no incentive (and indeed had financial reasons not) to adopt Triferic.

        5.      Throughout the Class Period, the Company misled investors to believe that its

 internal controls over financial reporting were adequate, when in fact Chioini was well aware

 that the Company’s controls had a material weakness that could lead it to make material

 misstatements about its business. That material weakness ultimately resulted in significant harm

 to investors during the Class Period. While throughout 2016, 2017 and early 2018, Rockwell

 repeatedly assured investors that CMS was likely to approve separate reimbursement for Triferic,

 in late March 2018, CMS informed Rockwell definitively through Rockwell’s CMS lobbyist that

 CMS would not be approving separate reimbursement. After learning of this critical rejection,

 Chioini failed to inform investors or the Company’s auditor. In fact, the Company omitted this




                                                 2
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 5 of 33 PageID #: 347



 information in public statements in April and May. For example, in its Quarterly Report for the

 first quarter of 2018, filed in mid-May, Rockwell continued to assure investors that CMS was

 likely to approve separate reimbursement for Triferic, even though the Company had been

 informed over a month earlier that CMS would not be approving such reimbursement.

 Moreover, Rockwell failed to make adjustments to its reserves to account for this development,

 and so knowingly misstated its reserves in its 2018 10-Q. These statements all flatly violated the

 securities laws.

        6.       On June 27, 2018, during pre-market hours, Rockwell disclosed that its public

 auditor, Plante & Moran, PLLC (Plante & Moran), resigned its position with the Company over

 Rockwell’s pursuit of separate reimbursement status for Triferic. The disclosure attached a letter

 from Plante & Moran detailing the auditors’ conclusions that Rockwell had made material

 misstatements in its 2018 10-Q as a result of its failure to disclose that CMS had denied separate

 reimbursement for Triferic.

        7.       On this news, Rockwell’s stock price fell $0.85 per share, or over 16%, over two

 consecutive trading days to close at $4.41 per share on June 28, 2018, damaging investors.

        8.       As a result of Defendants’ wrongful acts and omissions, and the precipitous

 decline in the market value of the Company’s securities, Plaintiffs and other Class members have

 suffered significant losses and damages.

                               II.   JURISDICTION AND VENUE

        9.       The claims asserted herein arise under §§ 10(b) and 20(a) of the Exchange Act

 (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R.

 § 240.10b-5).

        10.      This Court has jurisdiction over the subject matter of this action pursuant to

 28 U.S.C. §§ 1331 and § 27 of the Exchange Act (15 U.S.C. § 78aa).


                                                 3
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 6 of 33 PageID #: 348



        11.     Venue is proper in this Judicial District pursuant to § 27 of the Exchange Act

 (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). The Company conducts business, and a significant

 portion of Defendants’ actions and subsequent damages took place, within this District.

        12.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

 defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

 including but not limited to, the United States mail, interstate telephone communications and the

 facilities of the national securities exchange.

                                           III.    PARTIES

        13.     Plaintiffs, as set forth in previously filed certifications, acquired Rockwell

 securities at artificially inflated prices during the Class Period and were damaged upon the

 revelation of the alleged corrective disclosures.

        14.     Defendant Rockwell is incorporated in Michigan and its principal executive

 offices are located at 30142 Wixom Road, Wixom, Michigan 48393. Rockwell’s common

 shares trade on NASDAQ under the ticker symbol “RMTI.”

        15.     Defendant Chioini founded Rockwell and served as its CEO from February 1997

 until terminated on May 22, 2018.

        16.     Defendant Thomas E. Klema (“Klema”) served as Chief Financial Officer,

 Treasurer and Secretary of Rockwell during the Class Period until terminated on May 25, 2018.

        17.     Defendants Chioini and Klema are sometimes collectively referred to herein as

 the “Individual Defendants.”

        18.     The Individual Defendants possessed the power and authority to control the

 contents of the Company’s SEC filings, press releases, and other market communications. The

 Individual Defendants were provided with copies of the Company’s SEC filings and press

 releases alleged herein to be misleading prior to or shortly after their issuance and had the ability


                                                     4
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 7 of 33 PageID #: 349



 and opportunity to prevent their issuance or to cause them to be corrected. Because of their

 positions with the Company, and their access to material information available to them but not to

 the public, the Individual Defendants knew that the adverse facts specified herein had not been

 disclosed to and were being concealed from the public, and that the positive representations

 being made were then materially false and misleading. The Individual Defendants are liable for

 the false statements and omissions pleaded herein.

                            IV.     SUBSTANTIVE ALLEGATIONS

        A.       Background

        19.      Rockwell operates as an integrated biopharmaceutical company targeting end-

 stage renal and chronic kidney diseases in the United States and internationally. The Company

 develops and markets products for use in hemodialysis treatment.

        20.      Hemodialysis treatment performs for patients the work of the kidneys. A dialysis

 machine dilutes concentrated solution with purified water to form a solution called “dialysate.”

 Dialysate is pumped through an artificial kidney or filter (a “dialyzer”) while the patient’s blood

 is pumped through a semi-permeable membrane inside the dialyzer in the opposite direction the

 dialysate is flowing. The treatment typically infuses calcium, magnesium and potassium into the

 patient’s blood and removes waste. A patient’s physician chooses proper concentrations of

 dialysate ingredients based on the patient’s individual needs. In addition to using dialysis

 concentrates for dialysate, dialysis providers also use other products such as blood tubing, fistula

 needles, dialyzers, drugs dressings, cleaning agents and other supplies.           Rockwell sells

 concentrate for dialysate, as well as many of the other products used in dialysis treatment.

        21.      A common side effect of dialysis treatment in chronic patients is iron deficiency

 anemia.     The Company’s lead branded drug, Triferic, is an iron maintenance therapy that

 replaces the iron lost by patients during hemodialysis treatment. The Company claims Triferic


                                                  5
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 8 of 33 PageID #: 350



 has clinical benefits over current iron replacement treatments. While humans need iron, free iron

 is toxic and can cause inflammation, infection, and other complications. Accordingly, iron must

 be bound to a protective shell, called a ligand, for safe transportation within the body. Triferic

 iron is bound to pyrophosphate, which serves as a ligand for iron. Also, unlike nurse IV iron

 administration, Triferic is administered via dialysate directly to the bone marrow, delivering iron

 in a manner that potentially avoids iron storage in the liver. Triferic is formulated to replace the

 five to seven milligrams of iron that is lost during every dialysis treatment.

        22.     Under Section 1881(b)(14) of the Social Security Act, which became effective in

 2011, CMS reimburses dialysis providers at a flat “bundled” rate that covers all the goods and

 services provided in a standard dialysis treatment. That is, dialysis providers receive a single

 payment per dialysis treatment; CMS does not reimburse providers for individual drugs, such as

 Triferic, included in the bundle of goods and services given to patients in dialysis treatment.

 Accordingly, a dialysis provider gains nothing, other things being equal, by switching from one

 component in the dialysis bundle to another clinically superior version of that component—CMS

 would reimburse the provider the same amount even if it provided patients a clinically superior

 drug as part of their dialysis treatment.

        23.     Indeed, for a dialysis provider to convert its operations to implement a new drug

 in their treatments is costly. Accordingly, dialysis providers have an incentive not to adopt new

 drugs that merely offer improved clinical benefits.

        24.     To address this problem, when implementing its bundled reimbursement scheme,

 CMS created a formal pathway, called the Transitional Drug Add-on Payment Adjustment

 (codified at 42 C.F.R. 413.234(c)), for new innovative therapies to receive “separate

 reimbursement” or a “transitional payment” (a separate payment from CMS outside of the




                                                   6
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 9 of 33 PageID #: 351



 bundled payment) for a 2-year period so that dialysis providers would have an incentive to make

 those therapies available to patients.

         B.      Defendant Chioini Systematically Kept Key Information about Rockwell to
                 Himself and a Few Loyalists, Leaving Rockwell with Inadequate Disclosure
                 Controls at All Relevant Times

         25.     Chioini founded Rockwell and took the Company public pursuant to a governance

 structure that guaranteed that he would retain near-total control of the Company. Chioini served

 as both CEO and Chairman of the board. As the Company itself recently admitted in its

 counterclaim (“Rockwell’s Counterclaim” or “Counterclaim”) in a suit by Chioini against the

 Company,1 Chioini installed a board of directors consisting of individuals close and loyal to

 Chioini (which Rockwell has labelled in its Counterclaim his “cronies”) who had little

 experience in the industry and little reason beyond their loyalty to Chioini to serve as board

 members. Chioini staggered shareholder director elections so as to preclude a large proportion

 of the board from being replaced at any time.

         26.     As Rockwell has stated in Rockwell’s Counterclaim, in managing Rockwell,

 Chioini kept employees in “informational and organizational silos,” and strongly discouraged

 information sharing amongst members of the organization so that no one except Chioini and

 Klema had a clear picture of the Company’s full operation or short and long-term business

 strategies. “To the extent that Rockwell had any long-term strategic plan or annual business plan

 under Chioini, it was completely in his (and potentially Klema’s) mind.”

         27.     Rockwell’s board, led by Chioini’s “cronies,” certainly provided no check on his

 disclosures. For example, board members Patrick Bagley and Ronald Boyd personally oversaw

 at least one investigation into their own misconduct alleged by a shareholder who submitted a

 1
   Rockwell Medical Inc.’s Answer, Affirmative Defenses, Counterclaims, and Jury Demand [ECF No. 5], Chioini v.
 Rockwell Medical, No. 2:18-cv-11884 (E.D. Mich. July 2, 2018).



                                                       7
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 10 of 33 PageID #: 352



  bona fide shareholder demand. Chioini and these members of the board concealed the existence

  of this “investigation” into the shareholder demand for years, and ultimately exonerated

  themselves.

         28.    As a result of this siloing, and this consolidation of material information about the

  Company and its status and direction by the Individual Defendants, Rockwell manifestly lacked

  a system designed to ensure the effectiveness of the Company’s disclosure controls and

  procedures. The Company was designed such that critical information about the Company could

  be known only to Chioini, and no effective auditing or other systemic controls existed to ensure

  that he disclosed such critical information about the Company to investors pursuant to applicable

  laws and regulations.

         C.     Rockwell’s Attempted Launch of Triferic in September 2015 Failed Because
                It Had Not Obtained Separate CMS Reimbursement for Triferic

         29.    In September 2015, Rockwell announced that it was launching Triferic

  commercially. In October 2015, CMS released final rules detailing reimbursement policies for

  services provided to Medicare beneficiaries, and Rockwell interpreted these rules as providing

  that Triferic would be reimbursed as part of the dialysis bundle. In late 2015, Rockwell asked

  CMS to confirm that Triferic did not qualify for transitional add-on reimbursement, and CMS

  confirmed this in January 2016.

         30.    Rockwell’s launch of Triferic in 2015 was not successful. As the Company

  admitted in its Annual Report to the SEC on Form 10-K for 2015, “Triferic sales in 2015 were

  not material.” The Company failed to obtain any large customers or to make any material sales.

         31.    The primary reason for the failed launch of Triferic is clear. In the absence of

  separate reimbursement approval for Triferic, dialysis service providers were not incentivized to




                                                  8
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 11 of 33 PageID #: 353



  adopt Triferic, and indeed were incentivized not to adopt Triferic given the costs of converting

  their treatments to incorporate Triferic.

         D.      Rockwell Repeatedly Assured Investors that It Was Likely to Obtain
                 Separate CMS Reimbursement for Triferic

         32.     Immediately upon learning in late 2015 that Triferic would be included in the

  CMS bundled payment, Rockwell began to seek separate reimbursement for Triferic. According

  to Rockwell, the Company engaged in direct discussions with CMS and with Medicare

  policymakers in an effort to secure this separate reimbursement.

         33.     Rockwell did not hesitate to create a strong expectation among investors that

  CMS would approve Triferic for separate reimbursement. On its February 29, 2016 conference

  call to investors, Rockwell stated, “We fe[el] that Triferic me[ets] the criteria to be granted a

  transitional add-on payment, which would place Triferic reimbursement outside of the bundle for

  a period of time.”

         34.     Likewise, in its Quarterly Reports on Form 10-Q for the first, second and third

  quarters of 2016, filed on May 10, August 9, and November 7, 2016, respectively, Rockwell told

  investors, “We believe Triferic meets the criteria for add-on reimbursement . . . .”

         35.     Beginning in its 2017 Annual Report on Form 10-K, Rockwell went a step further

  and informed investors that the Company believed there was a “high likelihood” that CMS

  would approve separate reimbursement for Triferic:

         We believe add-on reimbursement status is warranted for new innovative
         therapies such as Triferic so that patients have access to them and so that
         companies will commit the time and monetary resources to innovation in the renal
         space. We also believe that there is legal support in the Protecting Access to
         Medicare Act of 2014 for our position, and there is precedent for CMS granting
         add-on reimbursement status to a recent therapy after initially placing it in the
         bundle payment. CMS itself has stated that add-on reimbursement status for new
         innovative therapies is important. Triferic has received strong Congressional
         support for transitional add-on reimbursement status from multiple members of
         Congress, who have requested in writing that CMS and the Secretary of the


                                                   9
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 12 of 33 PageID #: 354



         Department of Health and Human Services provide it. Triferic has also received
         support from patient advocacy groups and dialysis service providers. Management
         believes there is high likelihood that Triferic receives transitional add-on
         reimbursement status, and that Triferic will become the standard of care for iron
         maintenance therapy in both the United States and globally regardless of
         reimbursement status, but that transitional add-on reimbursement would
         accelerate sales and adoption in the United States commercial market.

         36.     Rockwell also informed investors that “[u]ntil the add-on reimbursement status

  issue is resolved for Triferic, we do not anticipate realizing significant revenues from it.”

         37.     Rockwell continued to tell investors “we believe that Triferic will receive separate

  reimbursement” in its Quarterly Reports on Form 10-Q for the first, second and third quarters of

  2017, filed on May 9, August 9, and November 8, 2017, respectively, and in its Annual Report

  on Form 10-K for the fiscal year 2017, filed on March 15, 2018.

         E.      In March 2018, Rockwell CEO Chioini Learned that CMS Would Not
                 Provide Separate Reimbursement for Triferic, but Misled Investors About
                 This Development

         38.     On March 24, 2018, Rockwell’s CMS lobbyist Steven Stranne wrote an email to

  Anand Shah, Chief Medical Officer at CMS in which Stranne asked for feedback on Rockwell’s

  “proposal” to CMS submitted in October 2017. This proposal was for a “demonstration project”

  that was the latest vehicle through which Rockwell sought separate reimbursement for Triferic

  from CMS.

         39.     On March 27, 2018, Shah wrote an email (attached as Exhibit 1) to Rockwell’s

  paid lobbyist Steven Stranne in which he informed Rockwell unequivocally that CMS would not

  approve Triferic for separate reimbursement: “We have carefully reviewed your concept and

  submitted materials. Unfortunately, given the other initiatives CMS has underway, we will not

  be able to pursue this model.”

         40.     Stranne immediately conveyed CMS’s refusal to approve separate reimbursement

  for Triferic to the management of Rockwell, including to Rockwell’s CEO, Defendant Chioini.


                                                   10
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 13 of 33 PageID #: 355



         41.    Rather than filing a Current Report on Form 8-K, or otherwise informing

  investors of this critical negative development in the Company’s efforts to commercialize

  Triferic, Defendants Chioini and Klema hid this information from investors.

         42.    On May 7, 2018 at 4:35 PM, Chioini sent an email to Stranne asking him to

  review his notes for the May 10, 2018 call with investors. Chioini suggested that he tell

  investors “[r]egarding the timing for receiving an approval from CMS on the demo project, we

  are hopeful that we will hear from them sometime in this second quarter.” Stranne replied in an

  email to Chioini on May 8, 2018 at 2:39 AM “to be sensitive to how this might sound if read by

  people at CMS like Dr. Shah. CMS said ‘no’.”

         43.    On May 10, 2018, Rockwell disclosed that it had “received a letter dated April 24,

  2018 from the Securities and Exchange Commission requesting certain information generally

  with respect to the status of CMS’s determination of separate reimbursement status for Triferic

  and our current decision not to actively market and sell Triferic without such separate

  reimbursement.”

         44.    However, in Rockwell’s Quarterly Report on Form 10-Q for the first quarter of

  2018, filed on May 10, 2018 (“Q1 2018 10-Q”), Rockwell flatly misled investors about its failure

  to obtain separate reimbursement for Triferic from CMS. Rockwell continued to assure investors

  that based on “conversations with high level officials,” CMS was likely to approve Triferic,

  when in fact, Rockwell knew that CMS already had refused to approve Triferic for separate

  reimbursement.

         45.    Indeed, investors were materially misled by Rockwell’s Q1 2018 10-Q. For

  example, immediately following Rockwell’s filing of the Q1 2018 10-Q, on May 10, 2018,

  analyst Craig Hallum Capital Group LLC wrote:




                                                 11
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 14 of 33 PageID #: 356



         Our attention continues to be focused on the potential add-on payment for
         Triferic. While reimbursement events are difficult to predict, management
         continues to be confident based on their conversations and progress so far.

         46.     By failing to disclose that CMS had rejected Rockwell’s attempt to obtain

  separate reimbursement for Triferic, Rockwell also misled investors in the Q1 2018 10-Q about

  its calculation of reserves for losses, and about its controls on financial reporting. Indeed, upon

  learning of Rockwell’s failure to disclose the email from CMS rejecting Rockwell’s efforts to

  obtain separate reimbursement, Rockwell’s own auditor, Plante & Moran, resigned, and detailed

  in an e-mail to Rockwell the ways in which Rockwell’s failure to disclose this information

  rendered its Q1 2018 10-Q false and misleading. As Plante & Moran explained, Rockwell

  misstated its reserves in the Q1 2018 10-Q by at least $400,000:

         Management’s estimate of reserves for slow-moving and obsolete Triferic
         inventory is determined based on a weighted average probability model that
         considers anticipated product launch dates, current sales projections, and product
         expiration dates. Rockwell management represented that the factors used in its
         determination of the Q1 reserves reflected the best information and estimates
         available as of the10-Q filing date. In estimating these reserves for Q1, Rockwell
         assigned a 50 percent probability weighting to outcomes dependent on near-term
         approval of Triferic special reimbursement status. Elimination of those outcomes
         from the Q1 reserve analysis model would have suggested additional reserves
         recognizable in Q1 totaling approximately $400,000.

         47.     By failing to disclose that CMS had rejected Rockwell’s attempt to obtain

  separate reimbursement for Triferic, and failing to adjust its reserves accordingly, Rockwell also

  manifested an evident material weakness in its internal controls over financial reporting, which

  Rockwell likewise failed to disclose in the Q1 2018 10-Q. As Plante & Moran noted:

         The above-referenced e-mail provides significant evidence regarding Rockwell’s
         ongoing pursuit of Triferic special reimbursement status that was not given
         consideration in determining inventory reserves, classification and disclosures.
         This failure to consider all known facts and evidence regarding these matters is a
         deficiency in operation and effectiveness of Rockwell’s financial reporting and
         disclosure controls that we consider to be a material weakness in those controls.




                                                  12
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 15 of 33 PageID #: 357



         F.      When Rockwell Informed Investors that the SEC Was Investigating the
                 Company’s Disclosures Regarding the Status of CMS’s Determination of
                 Separate Reimbursement Status for Triferic, Rockwell’s Stock Price Fell

         48.     On May 10, 2018, risks and consequences of Rockwell’s utter lack of internal

  controls on its disclosures began to materialize. On May 10, 2018, in its Q1 2018 10-Q,

  Rockwell revealed that the SEC was seeking information about the status of CMS’s

  determination of separate reimbursement status for Triferic. Specifically, the Company stated

  that it had “received a letter dated April 24, 2018 from the Securities and Exchange Commission

  requesting certain information generally with respect to the status of CMS’s determination of

  separate reimbursement status for Triferic and our current decision not to actively market and

  sell Triferic without such separate reimbursement.” This disclosure clearly indicated to investors

  that the SEC was investigating whether the Company adequately had disclosed the status of

  CMS’s determination of separate reimbursement status for Triferic. Indeed, the Company has

  since admitted in Rockwell’s Counterclaim that the inquiry concerns “various disclosures

  regarding Triferic made under Chioini’s and Klema’s direction.” Thus, this May 10, 2018

  disclosure was a partial revelation of the Company’s lack of adequate internal controls, and/or a

  materialization of the risk of an investigation that was concealed by the Company’s assurances

  regarding the adequacy of its internal controls.

         49.     On this news, Rockwell’s stock price fell $0.35 per share, or over 6.13%, to close

  at $5.36 per share on May 10, 2018, damaging investors.

         G.      After the Independent Directors of the Board Conducted an Investigation of
                 Rockwell and Its Management, the Company Fired Defendants Chioini and
                 Klema

         50.     In early 2018, following settlement agreements with activist shareholders

  unwilling to accept Chioini’s iron grip on Rockwell, Chioini was forced to include five

  genuinely independent and experienced directors (the “Independent Directors”) on Rockwell’s


                                                     13
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 16 of 33 PageID #: 358



  board.    In March 2018, the Independent Directors forced the board to meet to evaluate

  Rockwell’s performance and the performance of Chioini. After the Company received news in

  April 2018 that the SEC would investigate the Company’s disclosures relating to CMS’s

  determination of separate reimbursement status for Triferic, the board scheduled the firing of

  Chioini to occur at a board meeting on May 30, 2018.

           51.   Chioini appears to have gained news of his imminent termination, and

  preemptively filed a confidential “whistleblower” complaint with the SEC, alleging that the

  Independent Directors had been acting inappropriately and had hidden information from the

  Company in an effort to seize control of Rockwell. Chioini and Klema then demanded a special

  meeting of the board to call for an investigation of the allegations.

           52.   On May 22, 2018, the board held a special meeting, and used the occasion to

  move up by one week its termination of Chioini. After informing Chioini of his termination,

  Chioini and Klema fled to his office, locked the door, and used the Company’s SEC filing codes

  to file an unauthorized Current Report on Form 8-K in which they publicly contested the Board’s

  termination of Chioini.

           53.   Later that day on May 22, 2018, during aftermarket hours, Rockwell’s board

  announced that Defendant Chioini, Rockwell’s President and CEO, had been terminated

  effective immediately.

           54.   On May 23, 2018, at 11:26 a.m. Eastern Time, Defendant Chioini issued a press

  release entitled, “Rockwell Medical CEO Issues Press Release,” which contained a letter to

  shareholders giving his account of the circumstances surrounding his termination.

           55.   On May 23, 2018, as a result of the utter chaos at Rockwell created by Defendants

  Chioini and Klema, NASDAQ took the highly unusual step of halting trading of the Company’s




                                                   14
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 17 of 33 PageID #: 359



  stock: “trading in the company’s stock has been halted today, May 23, 2018, at 09:23:14 Eastern

  Time for ‘news pending’ at a last sale price of $5.94.”          Rockwell eventually obtained an

  injunction preventing Chioini and Klema from making further statements purportedly on behalf

  of the Company.

         56.     Chioini’s termination, and the chaos that ensued, followed and resulted in

  significant part from the SEC’s announcement that it was investigating the Company’s

  disclosures relating to CMS’s determination of separate reimbursement status for Triferic. Thus,

  these May 22 and May 23, 2018 disclosures constituted a partial revelation of the Company’s

  lack of adequate internal controls, and/or a materialization of the risk of an investigation that was

  concealed by the Company’s assurances regarding the adequacy of its internal controls.

         57.     On this news, upon resumption of trading on May 25, 2018, Rockwell’s stock

  price fell $0.37 per share, or over 6%, over two consecutive trading days to close at $5.57 per

  share on May 29, 2018, damaging investors.

         H.      When Investors Learned that CMS Had Denied Separate Reimbursement
                 for Triferic, Rockwell’s Stock Price Collapsed Again

         58.     On June 27, 2018, during pre-market hours, Rockwell filed a Form 8-K with the

  SEC revealing the resignation of Plante & Moran, effective immediately. An attachment to the

  Form 8-K contained a letter from the auditor to Rockwell, dated June 22, 2018. The letter

  attached the e-mail, dated March 27, 2018, from CMS to Rockwell’s lobbyist, denying separate

  reimbursement status for Triferic. (See Exhibit 1.) In that e-mail, CMS stated that it reviewed

  the Company’s proposal for separate reimbursement status, and “[u]nfortunately, given the other

  initiatives CMS has underway, we will not be able to pursue this model.” According to the

  auditor, “this e-mail and its contents are inconsistent with representations made to us by

  Rockwell, orally and in writing.” The auditor’s letter stated that due to the e-mail from CMS, the



                                                   15
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 18 of 33 PageID #: 360



  estimated reserves in the Q1 2018 10-Q were misstated and had not been corrected, there was a

  material weakness in Rockwell’s internal controls over financial reporting, Defendants Chioini’s

  and Klema’s SOX certifications attached to the Q1 2018 10-Q were “inconsistent with the facts

  in existence at the time of filing,” and statements within the Q1 2018 10-Q “regarding the status

  of Rockwell’s request for separate reimbursement with CMS and the prospects for reversal of

  CMS’s decisions,” “should [have been] clearer and more transparent.”

         59.        On this news, Rockwell’s stock price fell $0.74 per share, or 14.07%, to close at

  $4.52 per share on June 27, 2018, and fell $0.11 per share, or 2.43%, to close at $4.41 per share

  on June 28, 2018. Overall, Rockwell’s stock price fell $0.85 per share, or over 16%, over two

  consecutive trading days, on heavy trading, damaging investors.

         60.        As a result of Defendants’ wrongful acts and omissions, and the precipitous

  decline in the market value of the Company’s securities, Plaintiffs and other Class members have

  suffered significant losses and damages.

                   V.   DEFENDANTS’ FALSE AND MISLEADING STATEMENTS

         61.        On November 8, 2017, the Company filed its Quarterly Report on Form 10-Q for

  the third quarter of 2017 (the “Q3 2017 10-Q”) with the SEC. The Q3 2017 10-Q stated:

         As of the end of the period covered by this report, we carried out an evaluation
         under the supervision and with the participation of our management, including our
         Chief Executive Officer and Chief Financial Officer, of the effectiveness of the
         design and operation of our disclosure controls and procedures. Based upon that
         evaluation, our Chief Executive Officer and Chief Financial Officer concluded
         that our disclosure controls and procedures were effective, at the reasonable
         assurance level, as of the end of the period covered by this report.

         [. . .]

         [Certifications by Defendants Chioini and Klema:] The registrant’s other
         certifying officer(s) and I are responsible for establishing and maintaining
         disclosure controls and procedures . . . and internal control over financial
         reporting . . . for the registrant and have [d]esigned such internal control over
         financial reporting . . . to provide reasonable assurance regarding the reliability of


                                                   16
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 19 of 33 PageID #: 361



            financial reporting and the preparation of financial statements for external
            purposes in accordance with generally accepted accounting principles . . . .

            Rockwell made the same or substantially similar statements in its Annual Report on Form

  10-K for 2017, filed March 15, 2018, and its Quarterly Report on Form 10-Q for the first quarter

  of 2018.

            62.    The statements referenced in ¶ 61 above were materially false and/or misleading

  because Defendants Chioini and Klema knew that the Company’s disclosure controls and

  procedures were not effective, as they knew that the controls were inadequate to prevent the

  Company from misleading investors regarding CMS’s approval of separate reimbursement for

  Triferic and from misrepresenting the adequacy of its reserves.

            63.    On April 5, 2018, the Company issued a press release in which it made the

  following statements:

            Rockwell’s recent FDA approved drug Triferic is indicated for iron replacement
            and maintenance of hemoglobin in hemodialysis patients. Triferic delivers iron to
            patients during their regular dialysis treatment, using dialysate as the delivery
            mechanism. Triferic has demonstrated that it safely and effectively delivers
            sufficient iron to the bone marrow and maintains hemoglobin, without increasing
            iron stores (ferritin). Rockwell intends to market Triferic to hemodialysis patients
            in the U.S. dialysis market and globally.

  The Company made the same or substantially similar statements in its May 2, 2018 press release.

            64.    The statements referenced in ¶ 63 above were materially false and/or misleading

  because Rockwell was aware that CMS had rejected Rockwell’s proposal for separate

  reimbursement for Triferic, yet omitted this information from its discussion of its marketing

  efforts for Triferic.

            65.    On May 10, 2018, the Company filed its Q1 2018 10-Q with the SEC, which

  provided the Company’s first quarter 2018 financial results and position. The Q1 2018 10-Q

  stated:



                                                    17
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 20 of 33 PageID #: 362



         Although we cannot be certain, we believe that Triferic has the potential to be
         granted separate reimbursement by CMS as a result of our extensive efforts in
         working with policy makers to secure separate reimbursement. We have had in-
         depth discussions with high level officials within the current administration, key
         members of Congress, patient advocacy groups and industry stakeholders
         regarding the merits of Triferic and about why this innovative therapy should
         receive separate reimbursement. Our efforts have resulted in strong support for
         separate reimbursement for Triferic. We have submitted information to CMS that
         highlights the improved clinical benefits that Triferic provides to patients, as well
         as the significant cost savings Triferic delivers to both Medicare and dialysis
         providers. We cannot predict the outcome or timing of CMS’s process and there
         can be no assurance of if or when we might receive separate reimbursement for
         Triferic from CMS.

         [. . .]

         If CMS does not award us separate reimbursement for Triferic during 2018 or
         further extends its review of Triferic for separate reimbursement or should we not
         realize commercial sales during 2018 or 2019, some or all of our current
         investment in Triferic finished goods inventory and some of our Triferic API
         inventory will likely need to be written off, which would not have a material
         negative impact on our cash flow but would have a material adverse impact on
         our reported results of operations and financial position.

         66.       The Q1 2018 10-Q also noted that the Company “received a letter dated April 24,

  2018 from the Securities and Exchange Commission requesting certain information generally

  with respect to the status of CMS’s determination of separate reimbursement status for Triferic

  and our current decision not to actively market and sell Triferic without such separate

  reimbursement.”

         67.       The statements referenced in ¶¶ 65-66 above were materially false and/or

  misleading because Rockwell was aware that CMS had rejected Rockwell’s proposal for separate

  reimbursement for Triferic.




                                                  18
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 21 of 33 PageID #: 363



         68.       The Q1 2018 10-Q also stated:

         As of March 31, 2018, we had $5.9 million of Triferic finished goods inventory
         that could expire within the next 12 months and against which we have reserved
         $4.8 million. In the first quarter of 2018, we reserved an additional $1.3 million
         (included within our $4.8 million reserve) resulting in a remaining net book value
         of $1.1 million of Triferic finished goods inventory as of March 31, 2018.

         [. . .]

         [Certifications by Defendants Chioini and Klema:] Based on my knowledge, the
         financial statements, and other financial information included in this report, fairly
         present in all material respects the financial condition, results of operations and
         cash flows of the registrant as of, and for, the periods presented in this report.

         69.       The statements referenced in ¶ 68 above were materially false and/or misleading

  because Defendants knew that their reserve figures failed to account for CMS’s denial of

  separate reimbursement for Triferic, and so did not fairly present in all material respects the

  financial condition of the Company.

                        VI.    ADDITIONAL SCIENTER ALLEGATIONS

         70.       Rockwell, Chioini and Klema each knew of the false and misleading nature of the

  statements discussed above, or at a minimum was reckless for not knowing these matters. By

  virtue of their high-level positions, Chioini and Klema’s knowledge may be imputed to

  Rockwell.

         A.        Chioini Was Informed Directly that CMS Had Refused Separate
                   Reimbursement for Triferic

         71.       Rockwell’s CMS lobbyist Steven Stranne immediately conveyed CMS’s refusal

  to approve separate reimbursement for Triferic to the management of Rockwell, including to

  Rockwell’s CEO, Defendant Chioini, prior to Chioini’s review and certification of the

  2018 10-Q. On May 7, 2018 at 4:35 PM, Chioini sent an email to Stranne asking him to review

  his notes for the May 10, 2018 call with investors. Chioini suggested that he tell investors

  “[r]egarding the timing for receiving an approval from CMS on the demo project, we are hopeful


                                                   19
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 22 of 33 PageID #: 364



  that we will hear from them sometime in this second quarter.” Stranne replied in an email to

  Chioini on May 8, 2018 at 2:39 AM “to be sensitive to how this might sound if read by people at

  CMS like Dr. Shah. CMS said ‘no’.”

         72.    Indeed, Rockwell has admitted that Defendant Chioini, while Rockwell’s CEO,

  learned that CMS had denied separate reimbursement for Triferic, yet withheld this information

  from the Board and from the Company’s independent auditor. On June 29, 2018, Rockwell

  issued a press release entitled, “Rockwell Medical Provides Investor Update,” stating that “it

  appears that Chioini and perhaps others withheld information regarding Triferic from the

  Company’s auditor, corporate counsel and five independent directors of the Board.”

         B.     Given the Importance of Separate Reimbursement for Triferic, the Notion
                that the CEO and CFO Did Not Know of CMS’s Denial of Separate
                Reimbursement Would Be Absurd

         73.    Defendant Chioini served as CEO of Rockwell at all relevant times and was a

  Director of Rockwell throughout the Class Period. As CEO, Chioini was the head of Rockwell’s

  management and operations teams. Chioini, by virtue of his responsibilities and activities as

  CEO and Director of the Company, was privy to all material information concerning Triferic and

  reimbursement for Triferic, including CMS’s refusal to approve Triferic for separate

  reimbursement.

         74.    Defendant Klema served as CFO of Rockwell at all relevant times and likewise

  served as a Director of Rockwell throughout the Class Period. Klema, as CFO, was privy to, and

  participated in, all matters directly impacting the financial health of Rockwell, including

  information concerning reimbursement for Triferic and CMS’s refusal to approve Triferic for

  separate reimbursement.

         75.    The core of Rockwell’s business is the manufacturing and sale of its primary drug

  product, Triferic. Given the key importance of Triferic to Rockwell’s business, strategy, and


                                                20
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 23 of 33 PageID #: 365



  valuation, Defendants Rockwell, Chioini and Klema each had knowledge of all material

  information   affecting   reimbursement    for    Triferic,   including   information   concerning

  reimbursement for Triferic and CMS’s refusal to approve Triferic for separate reimbursement.

         C.      A Confidential Witness Has Confirmed that Chioini Was Highly Focused on
                 Obtaining Separate Reimbursement for Triferic

         76.     A confidential witness (“CW”) has confirmed that Chioini was highly focused on

  obtaining separate reimbursement from CMS for Triferic, and was well aware of all major

  developments in that effort. CW was Executive Director of Marketing at Triferic from 2013 to

  May 2016. According to CW, Chioini learned in September 2015 about the possibility of

  obtaining separate reimbursement from CMS for Triferic, and “from that point on, it was all

  about that. It was all about that pricing.” Chioini “was all in on this. He was tenacious

  about it.” According to CW, Rockwell was “Chioini’s baby” and “[e]very decision made in the

  company, and I do mean everyone, was made by Rob.” Chioini ran Rockwell “like a private

  company.”

         D.      SOX Certifications

         77.     Defendants Chioini and Klema each signed certifications pursuant to the

  Sarbanes-Oxley Act of 2002 (“SOX”) for the 2018 10-Q referenced in Part V above during their

  tenure as CEO and CFO. In these certifications, Chioini and Klema each certified that he had

  reviewed the SEC filing and determined that it contained no false or misleading statements or

  omissions. The certifications also stated that the Individuals Defendants had designed controls to

  ensure that all material information (such as critical decisions by CMS regarding Triferic’s

  reimbursement status) would be made known to them:

         The registrant’s other certifying officer(s) and I are responsible for establishing
         and maintaining disclosure controls and procedures . . . for the registrant and have
         [d]esigned such disclosure controls and procedures . . . to ensure that material
         information relating to the registrant, including its consolidated subsidiaries, is


                                                   21
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 24 of 33 PageID #: 366



         made known to us by others within those entities, particularly during the period in
         which this report is being prepared . . . .

  That is, the Individual Defendants certified that they were responsible for designing and

  maintaining disclosure controls, and so were highly familiar with such controls and any material

  weaknesses in those controls.

                            VII.    CLASS ACTION ALLEGATIONS

         78.     Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

  Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

  otherwise acquired Rockwell securities publicly traded on the NASDAQ during the Class Period

  (the “Class”), and were damaged upon the alleged corrective disclosure. Excluded from the

  Class are Defendants herein, the officers and directors of the Company, at all relevant times,

  members of their immediate families and their legal representatives, heirs, successors or assigns

  and any entity in which Defendants have or had a controlling interest.

         79.     The members of the Class are so numerous that joinder of all members is

  impracticable. Throughout the Class Period, Rockwell securities were actively traded on the

  NASDAQ. While the exact number of Class members is unknown to Plaintiffs at this time and

  can be ascertained only through appropriate discovery, Plaintiffs believe that there are hundreds

  or thousands of members in the proposed Class. Record owners and other members of the Class

  may be identified from records maintained by the Company or its transfer agent and may be

  notified of the pendency of this action by mail, using the form of notice similar to that

  customarily used in securities class actions.

         80.     Plaintiffs’ claims are typical of the claims of the members of the Class as all

  members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

  federal law that is complained of herein.



                                                  22
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 25 of 33 PageID #: 367



         81.     Plaintiffs will fairly and adequately protect the interests of the members of the

  Class and have retained counsel competent and experienced in class actions and securities

  litigation. Plaintiffs have no interests antagonistic to or in conflict with those of the Class.

         82.     Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. Among the

  questions of law and fact common to the Class are:

                    whether the federal securities laws were violated by Defendants’ acts as

                     alleged herein;

                    whether statements made by Defendants to the investing public during the

                     Class Period misrepresented material facts about the financial condition,

                     business, operations, and management of the Company;

                    whether Defendants’ public statements to the investing public during the Class

                     Period omitted material facts necessary to make the statements made, in light

                     of the circumstances under which they were made, not misleading;

                    whether the Individual Defendants caused the Company to issue false and

                     misleading SEC filings and public statements during the Class Period;

                    whether Defendants acted knowingly or recklessly in issuing false and

                     misleading SEC filings and public statements during the Class Period;

                    whether the prices of Rockwell securities during the Class Period were

                     artificially inflated because of the Defendants’ conduct complained of herein;

                     and

                    whether the members of the Class have sustained damages and, if so, what the

                     proper measure of damages is.



                                                    23
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 26 of 33 PageID #: 368



          83.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

  the damages suffered by individual Class members may be relatively small, the expense and

  burden of individual litigation make it impossible for members of the Class to redress

  individually the wrongs done to them. There will be no difficulty in the management of this

  action as a class action.

          84.     Plaintiffs will rely, in part, upon the presumption of reliance established by the

  fraud-on-the-market doctrine in that:

                     Defendants made public misrepresentations or failed to disclose material facts

                      during the Class Period;

                     the omissions and misrepresentations were material;

                     Rockwell securities are traded in an efficient market;

                     the Company’s securities were liquid and traded with moderate to heavy

                      volume during the Class Period;

                     the Company traded on the NASDAQ, and was covered by multiple analysts;

                     the misrepresentations and omissions alleged would tend to induce a

                      reasonable investor to misjudge the value of the Company’s securities; and

                     Plaintiffs and members of the Class purchased and/or sold Rockwell securities

                      between the time the Defendants failed to disclose or misrepresented material

                      facts and the time the true facts were disclosed, without knowledge of the

                      omitted or misrepresented facts.

          85.     Based upon the foregoing, Plaintiffs and the members of the Class are entitled to a

  presumption of reliance upon the integrity of the market.



                                                   24
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 27 of 33 PageID #: 369



          86.     Alternatively, Plaintiffs and the members of the Class are entitled to the

  presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

  of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

  information in their Class Period statements in violation of a duty to disclose such information,

  as detailed above.

                                        VIII.    COUNT ONE

                          Violation of Section 10(b) of The Exchange Act and
                      Rule 10b-5 Promulgated Thereunder Against All Defendants

          87.     Plaintiffs repeat and reallege each and every allegation contained above as if fully

  set forth herein.

          88.     This Count is asserted against the Company and the Individual Defendants and is

  based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

  thereunder by the SEC.

          89.     During the Class Period, the Company and the Individual Defendants,

  individually and in concert, directly or indirectly, disseminated or approved the false statements

  specified above, which they knew or deliberately disregarded were misleading in that they

  contained misrepresentations and failed to disclose material facts necessary in order to make the

  statements made, in light of the circumstances under which they were made, not misleading.

          90.     The Company and the Individual Defendants violated § 10(b) of the 1934 Act and

  Rule 10b-5 in that they:

                       employed devices, schemes and artifices to defraud;

                       made untrue statements of material facts or omitted to state material facts

                        necessary in order to make the statements made, in light of the circumstances

                        under which they were made, not misleading; or



                                                    25
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 28 of 33 PageID #: 370



                    engaged in acts, practices and a course of business that operated as a fraud or

                     deceit upon Plaintiffs and others similarly situated in connection with their

                     purchases of Rockwell securities during the Class Period.

         91.     The Company and the Individual Defendants acted with scienter in that they knew

  that the public documents and statements issued or disseminated in the name of the Company

  were materially false and misleading; knew that such statements or documents would be issued

  or disseminated to the investing public; and knowingly and substantially participated in, or

  acquiesced in, the issuance or dissemination of such statements or documents as primary

  violations of the securities laws. These Defendants, by virtue of their receipt of information

  reflecting the true facts of the Company, their control over, and/or receipt and/or modification of

  the Company’s allegedly materially misleading statements, and/or their associations with the

  Company which made them privy to confidential proprietary information concerning the

  Company, participated in the fraudulent scheme alleged herein.

         92.     The Individual Defendants, who are the senior officers and/or directors of the

  Company, had actual knowledge of the material omissions and/or the falsity of the material

  statements set forth above, and intended to deceive Plaintiffs and the other members of the Class,

  or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

  disclose the true facts in the statements made by them or other personnel of the Company to

  members of the investing public, including Plaintiffs and the Class.

         93.     As a result of the foregoing, the market price of Rockwell securities was

  artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the

  Individual Defendants’ statements, Plaintiffs and the other members of the Class relied on the

  statements described above and/or the integrity of the market price of Rockwell securities during




                                                   26
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 29 of 33 PageID #: 371



  the Class Period in purchasing Rockwell securities at prices that were artificially inflated as a

  result of the Company’s and the Individual Defendants’ false and misleading statements.

          94.     Had Plaintiffs and the other members of the Class been aware that the market

  price of Rockwell securities had been artificially and falsely inflated by the Company’s and the

  Individual Defendants’ misleading statements and by the material adverse information that the

  Company and the Individual Defendants did not disclose, they would not have purchased

  Rockwell securities at the artificially inflated prices at which they did, or at all.

          95.     As a result of the wrongful conduct alleged herein, Plaintiffs and the other

  members of the Class have suffered damages in an amount to be established at trial.

          96.     By reason of the foregoing, the Company and the Individual Defendants have

  violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to

  the Plaintiffs and the other members of the Class for substantial damages which they suffered in

  connection with their purchases of Rockwell securities during the Class Period.

                                          IX.    COUNT TWO

                           Violation of Section 20(a) of The Exchange Act
                                 Against the Individual Defendants

          97.     Plaintiffs repeat and reallege each and every allegation contained in the foregoing

  paragraphs as if fully set forth herein.

          98.     During the Class Period, the Individual Defendants participated in the operation

  and management of the Company, and conducted and participated, directly and indirectly, in the

  conduct of the Company’s business affairs. Because of their senior positions, they knew the

  adverse non-public information regarding the Company’s business practices.

          99.     As officers and/or directors of a publicly owned company, the Individual

  Defendants had a duty to disseminate accurate and truthful information with respect to the



                                                     27
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 30 of 33 PageID #: 372



  Company’s financial condition and results of operations, and to correct promptly any public

  statements issued by the Company which had become materially false or misleading.

         100.    Because of their positions of control and authority as senior officers, the

  Individual Defendants were able to, and did, control the contents of the various reports, press

  releases and public filings which the Company disseminated in the marketplace during the Class

  Period. Throughout the Class Period, the Individual Defendants exercised their power and

  authority to cause the Company to engage in the wrongful acts complained of herein. The

  Individual Defendants therefore, were “controlling persons” of the Company within the meaning

  of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

  alleged which artificially inflated the market price of Rockwell securities.

         101.    Each of the Individual Defendants, therefore, acted as a controlling person of the

  Company. By reason of their senior management positions and/or being directors of the

  Company, each of the Individual Defendants had the power to direct the actions of, and

  exercised the same to cause, the Company to engage in the unlawful acts and conduct

  complained of herein. Each of the Individual Defendants exercised control over the general

  operations of the Company and possessed the power to control the specific activities which

  comprise the primary violations about which Plaintiffs and the other members of the Class

  complain.

         102.    By reason of the above conduct, the Individual Defendants are liable pursuant to

  Section 20(a) of the Exchange Act for the violations committed by the Company.

                                    X.    PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs demands judgment against Defendants as follows:




                                                  28
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 31 of 33 PageID #: 373



         A.         Determining that the instant action may be maintained as a class action under

  Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class

  representative;

         B.         Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

  reason of the acts and transactions alleged herein;

         C.         Awarding Plaintiffs and the other members of the Class prejudgment and post-

  judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

         D.         Awarding such other and further relief as this Court may deem just and proper.

                                  XI.    JURY TRIAL DEMANDED

         Plaintiffs hereby demand a trial by jury in this Action.

  Dated: December 10, 2018                              Respectfully submitted,

                                                        POMERANTZ LLP

                                                        /s/ Austin P. Van
                                                        Jeremy A. Lieberman
                                                        Austin P. Van
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                        avan@pomlaw.com

                                                        Co-Lead Counsel for Lead Plaintiffs

                                                        GLANCY PRONGAY & MURRAY LLP
                                                        Lesley F. Portnoy (LP-1941)
                                                        230 Park Ave., Suite 530
                                                        New York, New York 10168
                                                        Telephone: (212) 682-5340
                                                        Facsimile: (212) 884-0988
                                                        Email: lportnoy@glancylaw.com




                                                    29
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 32 of 33 PageID #: 374



                                         GLANCY PRONGAY & MURRAY LLP
                                         Lionel Z. Glancy
                                         Robert V. Prongay
                                         Casey E. Sadler
                                         Charles H. Linehan
                                         1925 Century Park East, Suite 2100
                                         Los Angeles, California 90067
                                         Telephone: (310) 201-9150
                                         Facsimile: (310) 201-9160
                                         Email: info@glancylaw.com

                                         Co-Lead Counsel for Lead Plaintiffs




                                       30
Case 1:18-cv-04253-ARR-RER Document 32 Filed 12/10/18 Page 33 of 33 PageID #: 375



                                CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was filed with the Court’s
  electronic case filing (ECF) system on December 10, 2018, which caused an electronic copy of
  this document to be served on all counsel of record in this matter.

                                                   /s/ Austin P. Van
                                                   Austin P. Van




                                              31
